DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 15-20, 22-26, 30-32, 36-41 and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papassakellariou (US Pub. 2013/0077571).
Regarding claims 1 and 16, Papassakellariou discloses a method for transmitting signals, comprising: 
determining, by a terminal device, sounding reference signal (SRS) resource indication information (par.011 “an SRS transmission……configured to a UE by higher layer signaling, such as Radio Resource Control RRC…..by ……an UL SA or DL SA”, par.024-025 “PSRS_OFFSET,c(m)…..is a 4-bit parameter configured to a UE by higher layer signaling”, par.077 “aperiodic SRS triggering by a DL SA……an explicit field in the DL SA or by a respective field in the configuration of parameters for the aperiodic SRS transmission”) corresponding to a target uplink signal (par.016 “a PUSCH transmission power PPUSCH,c (i)”); 
determining, by the terminal device, a first power control parameter of the target uplink signal according to the SRS resource indication information (par.016 “a UE can derive a PUSCH transmission power PPUSCH,c (i)””, par.020-021, 023-025); 
PUSCH,c (i)””, par.020-021, par.023 “in a separate PDCCH providing TPC commands”); and 
sending, by the terminal device, the target uplink signal to a network device according to the transmission power (par.012 “a PUSCH transmission power…..at serving NodeBs”).  
Regarding claims 2, 17, 23 and 38, Papassakellariou discloses the target uplink signal is a physical uplink shared channel (PUSCH) (par.012 “A PUSCH transmission power is determined”), a physical uplink control channel (PUCCH), a physical random access channel (PRACH), a phase tracking reference signal (PTRS), or a SRS.a sounding reference signal (SRS) (consideration is optional).  
Regarding claims 3, 24 and 39, Papassakellariou discloses receiving, by the terminal device, first information sent by the network device, wherein the first information carries the SRS resource indication information (par.008 “DCI is conveyed….PDCCHs”, par.024-025); 
wherein the determining, by the terminal device, the sounding reference signal (SRS) resource indication information corresponding to the target uplink signal (par.016 “a PUSCH transmission power PPUSCH,c”, par.017-025), comprises: 
determining, by the terminal device, the SRS resource indication information from the first information (par.037 “DCI”).  

in a case that if-the target uplink signal is a physical random access channel (PRACH), the first information is system information or a high layer signaling; or in a case that if-the target uplink signal is a sounding reference signal (SRS), the first{YB:00916163.DOCX }International Application Serial No. PCT/CN2017/090809Page 6 of 15 Preliminary AmendmentDated: November 19, 2019information is a high layer signaling or downlink control information (DCI) (consideration is optional”).  
Regarding claims 5, 19, 26 and 40, Papassakellariou discloses in a case that if-the target uplink signal is a physical uplink control channel (PUCCH), the first information is a high layer signaling for indicating a resource of the PUCCH; or in a case that if-the target uplink signal is a physical uplink control channel (PUCCH), the first information is downlink control information (DCI) latest received by the terminal device for scheduling a physical uplink shared channel (PUSCH); or in a case that if-the target uplink signal is a physical uplink control channel (PUCCH), the first information is downlink control information (DCI) carrying a transmit power control (TPC) command, wherein the TPC command is used for indicating a closed-loop power adjustment value of the PUCCH; or in a case that if-the target uplink signal is a physical uplink control channel (PUCCH), the first information is a radio resource control (RRC) signaling (par. 008 “DCI”, par.011 “RRC”, par.013 “TPC-PUSCH-RNTI, “TPC-PUCCH-RNTI”), or a media access control (MAC) signaling (consideration is optional).
Regarding claims 9, 20, 30 and 41, Papassakellariou discloses the first power control parameter comprises at least one piece of the following information: 
r a closed-loop power control parameter (par.012).  
Regarding claims 10 and 31, Papassakellariou discloses before the terminal device determines the sounding reference signal (SRS) resource indication information corresponding to the target uplink signal (par.024 an SRS…follows a PUSCH transmission power”), 
receiving, by the terminal device, configuration information sent by the network device, wherein the configuration information is used for indicating a corresponding relationship{YB:00916163.DOCX }International Application Serial No. PCT/CN2017/090809Page 7 of 15Preliminary Amendment Dated: November 19, 2019between at least one SRS resource and at least one power control parameter, and the at least one SRS resource comprises a SRS resource indicated by the SRS resource indication information (par.023).  
Regarding claims 11 and 32, Papassakellariou discloses before the terminal device determines the sounding reference signal (SRS) resource indication information corresponding to the target uplink signal, the method further comprises: determining, by the terminal device, a transmission power of the target uplink signal by using a power control parameter preconfigured by the network device (par.036 “a transmission power…. A first maximum value configured by higher layer signaling from the at least one transmission point”).  
Regarding claims 12, 36 and 43-44, Papassakellariou discloses determining, by the terminal device, the transmission power of the target uplink signal according to the 
Regarding claim 22, Papassakellariou discloses everything as claim 1 above.  More specifically, Papassakellariou discloses a processor and an output interface (apr.085-090, fig. 10, elements 1004, 1006).
Regarding claim 37, Papassakellariou discloses sending sounding reference signal (SRS) resource indication information corresponding to a target uplink signal to a terminal device, wherein the SRS resource indication information is used for the terminal device (par.011 “an SRS transmission……configured to a UE by higher layer signaling, such as Radio Resource Control RRC…..by ……an UL SA or DL SA”) to determine a first power control parameter of the target uplink signal; and the input interface is a receiving unit, configured to execute the following action: configured to receive receiving the target uplink signal sent by the terminal device based on the first power control parameter (par.012 “a PUSCH transmission power…..at serving NodeBs”, par.016, 20-21, 23-25). {YB:00916163.DOCX }International Application Serial No. PCT/CN2017/090809Page 12 of 15 Preliminary Amendment Dated: November 19, 2019  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642